Title: From Thomas Jefferson to James Steptoe, 17 May 1795
From: Jefferson, Thomas
To: Steptoe, James



Dear Sir
Monticello May 17. 95.

This will be handed you by Mr. Strickland, a very respectable English gentleman who is travelling through our country to see what is remarkeable in it. He proposes to go through New London, by the Peaks of Otter, to the Natural bridge. As I am unable to give him information of the rout and accomodations of it, which he is anxious to obtain, I take the liberty of referring him to you for that information which I have no doubt you can give him fully. He is a gentleman of worth and great information and will merit and justify any attentions and civilities which you may be pleased to shew him, and all that sort of information which a traveller has need of.
I have been in weekly expectation of setting out for Bedford where I should have the pleasure of seeing you. It will still however be some little time before I can leave home. I am with great esteem Dear Sir Your most obedt. servt

Th: Jefferson

